Citation Nr: 1225482	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  04-20 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a hip disability.

2.  Entitlement to service connection for generalized arthritis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for a digestive disorder.

6.  Entitlement to service connection for a foot disability including swelling and numbness.

7.  Entitlement to service connection for a disability manifested by dizziness, vertigo, and nausea.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to July 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Board remanded the matter for additional development.  The case has been returned to the Board for further appellate review.

The Board notes that at the time of the Board's January 2011 remand, the issue of entitlement to service connection for nerve damage involving the fingers of the left hand was included on the title page as an issue on appeal.  This claim, however, had actually been granted in a rating decision of September 2010.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In March 2008, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record. 

The issues of entitlement to service connection for sleep apnea and entitlement to a total rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a hip disability, generalized arthritis, a bilateral knee disability, and a foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  


FINDINGS OF FACT

1.   All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.  

2.   The Veteran's hypertension is not shown to be causally or etiologically related to active service or to any service-connected disability, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service.

3.  The weight of the competent, probative evidence supports a finding that the Veteran's current gastritis is etiologically related to his service-connected low back disability.
4.  The weight of the competent, probative evidence supports a finding that the Veteran's current vertigo is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's hypertension have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 2011); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for gastritis, as secondary to service-connected low back disability, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  The criteria for service connection for vertigo are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO to the Veteran dated in June 2002, August 2003, February 2004, September 2004, January 2006, and June 2008 provided him with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  A March 2006 also provided him with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  As noted below, the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center and are unavailable.  The Board has construed every reasonable doubt in the Veteran's favor, and has conceded the in-service accident as contended.  His post service treatment records have been obtained, and he has been afforded personal hearings before both the RO and the Board.  He has been given numerous VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

Moreover, the Board is further satisfied that the RO has substantially complied with its January 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). As directed by the Board, the AOJ requested all available records pertaining to the Veteran from the Social Security Administration (SSA).  In a February 2011 response the SSA indicated that no such records were available, and that any further attempt to obtain them would be futile.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

II.  Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a preexisting injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) evidence of a current disability' (2) evidence of in service incurrence or aggravation of disease or injury; (3) evidence of a nexus between the claimed in service disease or injury and the present disability; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303 (b) an alternative method of establishing the second or third Shedden element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post service symptomatology.  38 C.F.R. § 3.303 (b); Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease process was incurred in service.  38 C.F.R. § 3.303 (d).

Under 38 C.F.R. § 3.310(a) (2011), service connection may additionally be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis. See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis for the allowances, as noted below, any further discussion of the amendment is unnecessary.]
      
      A.  Hypertension
At the outset, the Board notes that certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Cardiovascular disease, to include hypertension, have been identified as chronic diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a).  However, the Board finds that presumptive service connection is not warranted on this basis.  There is no medical evidence documenting hypertension from within one year of the Veteran's discharge from active duty in July 1957.

Turning to the issue of direct service connection, here, the first element of direct service connection has been met.  On VA examination in June 2010, for example, the Veteran was diagnosed with hypertension, likely essential.   

As for the second element of a service connection claim, that of an in-service incurrence of a disability, the Board notes that the claims file contains only the Veteran's separation examination as the remainder of the records were destroyed in the 1973 fire at the National Personnel Records Center. Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  

On separation from service, the Veteran's blood pressure was measured to be 118/68, which is not supportive of hypertension in service.  Hypertension means persistently high arterial blood pressure. Various criteria for what is considered elevated blood pressure have been suggested, and according to some medical authorities the threshold is a systolic pressure of 140 and a diastolic pressure of 90.  Dorland's Illustrated Medical Dictionary 889 (30th Ed. 2003).  See also 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (noting that for VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm). 

In June 2010, a VA examination was conducted to determine whether there could be any link between the Veteran's current hypertension and service.  The examiner opined, "the Veteran's hypertension is less likely as not related to his military service." In reaching this opinion, the examiner relied on the Veteran's normal blood pressure reading at separation from service, and the fact that he was not diagnosed with hypertension until 2003.  The medical record is completely devoid of any nexus evidence to the contrary.  

As for secondary service connection, the Veteran has contended that his hypertension is secondary to his service-connected back disability.  See, e.g., March 2008 Hearing Testimony, p. 27.  Addressing this contention, the June 2010 examiner additionally opined that it is less likely than not that the Veteran's hypertension is related to his current service connected conditions, including tinnitus , hearing loss, and lumbosacral and cervical spine disabilities.  In rationale, the examiner noted that the file was devoid of any "credible medical evidence" relating these disorders.  As above, the file is devoid of any nexus evidence to the contrary.  While the examiner did not specifically address the issue of whether the Veteran's hypertension was aggravated by his service-connected back disability, the examiner did review the claims folder, interview the Veteran, and conduct a physical examination of him-and then diagnosed him with essential hypertension, indicating that the cause is unknown.  Moreover, the Veteran does not allege that his hypertension was aggravated by his back disability, and such a relationship is not otherwise raised by the record.  

To the extent the Veteran reports a continuity of symptomatology since discharge, the Board finds the Veteran is competent to report such symptomatology.  That said, supportive medical evidence is required because the Veteran is not competent to relate his hypertension to his current diagnoses, or otherwise relate his current disorder to active service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Hypertension is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  Moreover, the Veteran was discharged in 1955, and, as noted on VA examination in June 2010, the Veteran was not diagnosed with hypertension until 2003, more than 40 years after discharge.  See Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.)  For all of these reasons, the Board finds that continuity of symptomatology regarding the Veteran's hypertension has not been established.

The Board additionally notes that the Veteran has contended on his own behalf that his current hypertension is related to either service or his service-connected back disability.  However, the Veteran is not competent or qualified, as a layperson, to render an opinion concerning medical causation.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  In this regard, the Veteran, as a layperson, lacks the competency to opine on the etiological cause of his essential hypertension.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
      B.  Digestive Disorder
In this case, service connection has been established for a low back disability, by way of a May 2008 Board decision.  Additionally, the Veteran has been diagnosed with various digestive disorders, including gastritis, on VA examination in June 2009, and irritable bowel syndrome and dyspepsia, on VA examination in June 2010.  

The medical evidence of record includes conflicting medical opinions on the question of whether there exists a medical relationship between a digestive disorder, for which service connection is sought, and the Veteran's service-connected disabilities.

On VA examination in June 2009, the Veteran was examined and his claims file was reviewed.  The examiner diagnosed him with gastritis, as confirmed by esophagogastroduedenoscopy in 2008.  The examiner noted the Veteran's report of symptoms since the 1960s, and that the condition has been managed with one medication.  The examiner opined, "it is at least as likely as not that the Veteran's gastritis is related to his in-service back injury."  In rationale, the examiner stated that the Veteran's gastritis could have been caused either by the non-steroidal medication used to treat his low back disability, or by the stress alone from the numerous surgeries he has undergone to treat his back.  The examiner cited medical literature to support the proposition that gastritis can be caused by either nonsteroidal anti-inflammatory drugs, or by stress due to major surgery.

In June 2010, a general medical examination was conducted.  The examiner diagnosed the Veteran with probable irritable bowel syndrome, as well as with dyspepsia and a small hiatal hernia.  The examiner opined that these conditions are not related to service because gastrointestinal problems were not documented in service.  The examiner further opined that the Veteran's digestive problems are not related to his current service-connected disabilities, including tinnitus, hearing loss, a lumbar spine disability, and a cervical spine disability, because there is no credible medical evidence to support such a relationship.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

Based on consideration of the above, the Board finds that the weight of the competent, probative evidence supports a finding that the Veteran's current gastritis is etiologically related to his service-connected low back disability.  
The negative evidence consists of the opinion of the June 2010 examiner, who did not actually opine on gastritis, but rather offered opinions on irritable bowel syndrome, dyspepsia, and a hiatal hernia.  Moreover, the opinion is founded on an inaccurate factual predicate because despite the June 2009 opinion that was of record, the examiner cited a lack of "credible medical evidence" in the file to support a secondary relationship.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the Veteran's self-reported and inaccurate history).  By contrast, the opinion expressed in the June 2009 report is persuasive.  These examiner evaluated the Veteran, considered his documented history and assertions, and provided an adequate rationale for the opinions expressed.

Accordingly, the Board concludes that the criteria for service connection for gastritis, as secondary to the Veteran's low back disability, are met.
      
      C.  Vertigo
The Veteran meets the first requirement for service connection because the medical record establishes a diagnosis of posttraumatic vestibular dysfunction, documented, for example, on VA examination in June 2010.

As for the in-service incurrence of the condition, as noted above, the Veteran's service treatment records were largely destroyed in the 1973 fire at the National Personnel Records Center.  Despite this, VA has already conceded a significant in-service accident that occurred in the fall of 1955.  Specifically, while completing advanced infantry training in Fort Ord, California in the fall of 1955, the Veteran fell 300 to 400 feet down a steep hill while wearing full gear, which included a 75 pound load including a bill pack, canteen, ammunition belt, steel pot, and helmet liner.  The Veteran contends that he was knocked unconscious from the fall, and that following the event he spent the remainder of his military duty on light duty.  The record contains thorough and detailed lay statements of A.C., J. M., L.B., the Veteran's mother, the Veteran's wife, and hearing testimony of November 1988 and March 2008 supporting the existence of this in-service fall.  In a May 2008 decision/remand, the Board conceded the fall as contended and awarded for lumbar spine and cervical spine disabilities based on the accident.  Given this, the Board again finds that the in-service fall has been established, and further finds that the Veteran likely suffered a head injury as a result of this accident.

As for nexus evidence on the issue of direct service connection, the file contains only positive opinions.  On VA examination in June 2010, the examiner noted an in-service closed head injury resulting from the 1955 accident, pursuant to the Veteran's report.  The Veteran further reported that he has suffered from intermittent dizziness and vertigo, manifested by spinning sensations and occasionally accompanied by nausea and vomiting, since the accident.  The examiner determined that the Veteran's posttraumatic vestibular dysfunction is "at least as likely as not related to the head injury sustained in service."  Similarly, in a December 2004 private medical report of Carl Shrontz, M.D., Dr. Shrontz noted that the Veteran has been having migraine headaches and vertigo since his 1955 in-service fall.  Dr. Shrontz also noted that he has suffered long-term damage to his cervical and lumbar spine as a result of the fall.  He opined, "there is no doubt his symptoms are all related to the original fall while in the Army."  Moreover, in an April 2004 VA examination report, an examiner appears to conclude that the Veteran's headaches, manifested by vertigo, are related to the in-service closed head injury."  

The only opinion to the contrary of this evidence is a January 2006 VA examiner's opinion that the Veteran's vertigo is not secondary to his ear dysfunction.  As such, the Board finds that service connection is warranted for the Veteran's vertigo.


ORDER

Service connection for hypertension is denied.
Service connection for gastritis, as secondary to service-connected low back disability, is granted.

Service connection for vertigo is granted.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the remaining claims that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that his current orthopedic problems, including a hip disability, generalized arthritis, a bilateral knee disability, and a foot disability are related to a fall sustained while on active duty.  See, e.g., October 2001 statement, October 2003 notice of disagreement, October 2006 statement.  Specifically, as noted in the decision above, the Veteran contends that while completing advanced infantry training in Fort Ord, California in the fall of 1955, he fell 300 to 400 feet down a steep hill while wearing full gear, which included a 75 pound load including a bill pack, canteen, ammunition belt, steel pot, and helmet liner.  The Veteran contends that he was knocked unconscious from the fall, and that following the event he spent the remainder of his military duty on light duty.

In a May 2008 decision/remand, the Board, noting the absence of service treatment records in this case, conceded the in-service fall as contented, "while he was in Korea, he fell, the seriousness and ramifications of which are unequivocally documented in myriad lay statements by those who either personally observed the injury and/or were present for his recovery at that time."  Indeed, the record contains thorough and detailed lay statements of A.C., J. M., L.B., the Veteran's mother, the Veteran's wife, and hearing testimony of November 1988 and March 2008.  In the Board's May 2008 adjudication, service connection was awarded for lumbar spine and cervical spine disabilities based on this in-service accident.  The remaining orthopedic claims described above were remanded in order to afford the Veteran a VA examination addressing the etiology of the conditions. 

A number of VA examinations were conducted subsequent to the Board's May 2008 adjudication.  Pertinent to the claims remanded here, however, are June 2010 and August 2010 VA examination reports.  In the June 2010 examination report, the VA examiner determined that the Veteran's hip disorder, generalized arthritis, and bilateral knee disability are less likely as not related to service due to "no hx [history] of injury. Aging process and genetic predisposition may lead to arthritis in joints."  With regard to his feet, the June 2010 VA examiner and an August 2010 VA examiner found that the Veteran's foot disability is due to diabetic neuropathy, despite several complaints in the medical record of joint pain involving the ankle and foot, and diagnoses of rheumatoid arthritis and osteoarthritis (see, e.g., VA treatment records of September 2009 and August 2003, respectively).  

Moreover, the record contains evidence supportive of the claims.  For example, in an April 2008 letter from Walter P. Sykes, M.D., Dr. Sykes indirectly attributed the Veteran's knee disabilities to the fall in service.  In an April  2007 letter, Carl Shrontz, M.D. attributed the Veteran's "osteoarthritic complications" to the in-service fall.  Given that VA has conceded the Veteran's in-service fall but VA examiners thus far have failed to account for this in rendering their opinions, the Board finds an additional medical opinion is necessary to fairly adjudicate the Veteran's claims.

Further, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the entire claims file, to include a copy of this REMAND to the VA physicians that prepared the June 2010 and August 2010 reports for addendum opinions on the following disabilities:
	a.  hip disability
	b.  generalized arthritis
	c.  bilateral knee disability
	d.  foot disability

The examiners should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any of the current disabilities had their onset in or are otherwise medically related to service.  In this regard, the examiners should concede that in the fall of 1955, the Veteran fell 300 to 400 feet down a hill wearing full gear as contended.   

The examiners should set forth all examination findings, along with the complete rationale for the conclusions reached in a printed (typewritten) report. 

 If the prior examiners are not available, or are unable to provide the requested opinions without examining the Veteran, the RO must arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, to obtain opinions responsive to the questions posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the physicians designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. The physicians must set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


